[Cite as Brock v. Servpro, 2022-Ohio-158.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 MIKE BROCK,                                       :

        Appellant,                                 :         CASE NO. CA2021-06-075

                                                   :               OPINION
     - vs -                                                         1/24/2022
                                                   :

 SERVPRO,                                          :

        Appellee.                                  :




                  CIVIL APPEAL FROM BUTLER COUNTY AREA III COURT
                                 Case No. CV11900716


Caparella-Kraemer & Associates, LLC, and Bradley M. Kraemer, for appellant.

Lindhorst & Dreidame Co., L.P.A., and Barry Fagel and Elizabeth M. Johnson, for appellee.


        S. POWELL, J.

        {¶ 1} Appellant, Mike Brock, appeals the decision of the Butler County Area III Court

granting summary judgment in favor of appellee, Servpro, on his claim alleging a breach of

contract. For the reasons outlined below, we affirm the trial court's decision.

                                    Facts and Procedural History

                   Brock's Complaint and Servpro's Answer and Counterclaim

        {¶ 2} On June 10, 2019, Brock, appearing pro se, filed a complaint against Servpro
                                                                              Butler CA2021-06-075

alleging Servpro had "failed to do a clean-up job" he had contracted Servpro to perform in

the basement of his West Chester, Butler County, Ohio home. Brock also claimed Servpro

had "left mold and material they were hired to remove" from his basement. Brock sought

to recover damages from Servpro in the amount of $6,000.

       {¶ 3} On July 2, 2019, Servpro filed an answer to Brock's complaint generally

denying Brock's allegations. Servpro also filed a counterclaim against Brock alleging claims

of breach of contract, unjust enrichment, and breach of the parties' settlement agreement.

Servpro sought to recover damages from Brock in the amount of $6,103.48, the price

Servpro originally charged Brock to fix, clean, and restore his flooded basement.

                                   Brock's Amended Complaint

       {¶ 4} On August 30, 2019, Brock, now represented by counsel, filed a motion for

leave to file an amended complaint out of time. The trial court granted Brock's motion on

September 3, 2019. Later that day, Brock filed an amended complaint against Servpro

alleging claims of breach of contract and fraudulent misrepresentation. As it relates to

Brock's breach of contract claim, Brock alleged the following:

               [1.] Plaintiff and Defendant, Servpro entered into a valid and
               enforceable contract for Defendant to clean and restore the
               Plaintiff's basement after it flooded.

               [2.] Defendant failed to abide by the contract to clean, restore,
               and fix the flooded basement.

               [3.] After Servpro had performed the work, they left the
               basement with mold and left the materials that they were
               contracted to remove.

               [4.] Servpro's failure to properly perform the work they were
               hired for resulted in a loss to Plaintiff in the amount of
               $11,440.43 plus attorney fees and costs.1



1. The record indicates that $11,440.43 is the amount Brock claims another home restoration company would
have charged him to redo the work Servpro already did when fixing, cleaning, and restoring his flooded
basement.
                                                  -2-
                                                                        Butler CA2021-06-075

                                 Brock's Deposition Testimony

       {¶ 5} On June 16, 2020, Servpro took Brock's deposition. During his deposition,

Brock testified, in pertinent part, as follows.

       {¶ 6} In April of 2019, Brock, who is a retired welder, returned from Florida to his

West Chester home. Once there, Brock discovered his sump pump had failed, leaving

approximately 12 to 14 inches of water in his basement. Upon discovering this water, Brock

called his insurance carrier who recommended he contact Servpro to clean, fix, and restore

his flooded basement. After speaking with his insurance carrier, Brock then got online and

set up an appointment for Servpro to come to his home. Brock then went and got a

"submergible pump" and pumped the water out of his basement "[s]o when Servpro got

there, they could see how high the water had been by the line that it had left on the paneling

in one part of the basement and the concrete walls in the other part."

       {¶ 7} Several days later, Servpro came to Brock's house with a "bunch of fans" to

dry out his once flooded basement. Once dry, Servpro then began scrubbing Brock's

basement floor and removing the damaged wall paneling and ceiling tiles from his

basement. Servpro also had a dumpster delivered to Brock's home to dispose of the debris

it had removed from Brock's basement.             Brock testified that it was at this time that

"everything just went haywire."

       {¶ 8} Asked for an example of what "went haywire," Brock initially testified that

Servpro had moved his washing machine, which caused the waterline connected to the

washing machine to break. Brock also testified that Servpro had "knocked over" the new

sump pump he had installed in his basement. This, according to Brock, caused another

two or three inches of water to accumulate on his basement floor.

       {¶ 9} However, upon seeing this new accumulation of water, Brock testified that he

pumped the water out of his basement and "repaired" the sump pump by "straighten[ing]

                                                  -3-
                                                                       Butler CA2021-06-075

up the pump." Brock also testified that Servpro fixed the broken waterline connected to his

washing machine and that Servpro gave him an $800 discount for the inconvenience it had

caused by knocking over his new sump pump.

       {¶ 10} As another example of what "went haywire," Brock testified that Servpro had

driven onto his neighbor's property and created a rut in his neighbor's yard. Brock admitted,

however, that the Servpro truck did not cause any damage to his yard and that his neighbor

had never complained to him about the rut.

       {¶ 11} Brock also testified that he believed Servpro had repeatedly "hit" his garage

door with the debris it was hauling out of his basement. Brock testified that these repeated

hits to his door "knocked the door off the hinge" and that Servpro "never said a word about

it." But, as Brock later testified, he was able to "easily" fix his garage door by bolting the

door back together with an electric screwdriver.

       {¶ 12} Brock further testified that Servpro had broken a cable that stretched from "the

pole to his house" when Servpro was moving the dumpster. Brock testified, however, the

cable that Servpro allegedly broke was for an old security alarm system that "did not work,"

"had no function," and that he "didn't really want the cable repaired." Brock testified that he

instead took "nothing but a minute" to roll the cable up and hang it outside his house.

       {¶ 13} Brock additionally testified that Servpro had "hid" a pile of wood in a

"cubbyhole" in his basement rather than removing the wood from his basement and

disposing of it outside in the dumpster. Brock testified that he discovered this wood after

he took a flashlight into the basement to look for whatever it was that "smelled like a skunk."

Upon discovering the wood, Brock testified that he was "very upset. Because I knew what

was stinking."

       {¶ 14} After finding the wood in his basement, Brock testified that he called Servpro

and said, "I'm going to get somebody else to come and look at this. I said, I'm not going to

                                              -4-
                                                                      Butler CA2021-06-075

pay you." Brock testified that Servpro then offered come back to his house and remove the

wood. Brock, however, refused Servpro's offer and instead told Servpro that he was "going

to have an expert to look at this whole situation because of everything that you all have

done." Brock also testified that he told Servpro they "needed to settle this issue in court."

       Thereafter, when asked why he did not just let Servpro remove the wood when

offered, Brock testified:

              Because I was very upset with the entire job. And I wanted to
              get someone who I thought or hoped would be an expert to
              come in and give me an estimate on what they had done and
              what should have been done. Because I knew by now I had
              been scammed.

       {¶ 15} Continuing, when asked what he was claiming in damages on his breach of

contract and fraudulent misrepresentation claims, Brock testified, "I feel that I have been

scammed." Explaining this testimony further, Brock testified:

              Because they did not do the job that they promised to do and
              then they tried to take advantage of the fact that they could hide
              that wood. And I think they need to be – just like any other
              criminal, they need to be shown some justice.

       {¶ 16} The following exchange between Brock and Servpro's counsel then occurred:

              Q. Okay. So you think – you're really – as it relates to Servpro,
              your [sic] not really out any out-of-pocket – out of any money out
              of pock for anything Servpro did, correct?

              A. No.

              Q. Okay. You just think they should be punished?

              A. I think this is why we have courts of law.

              Q. Okay.

              A. If you have a disagreement, you take somebody to court.

       {¶ 17} The exchange between Brock and Servpro's counsel then continued:

              Q. All right. Now, when you say they didn't do what they
              promised to do, what did they promise to do that they didn't do?

                                             -5-
                                                                                    Butler CA2021-06-075


                A. Mainly take that wood out.

                Q. Take that wood out?

                A. That is the big thing that they did not do.

                Q. And did you – well, actually, [Servpro] did offer to take the
                wood out, right?

                A. Yes.

                Q. Okay. And you said no?

                A. No. I said, we're going to court.2

        {¶ 18} Concluding this exchange, although admitting that he was fairly satisfied with

the work that Servpro had done in fixing, cleaning, and restoring his once flooded basement,

Brock testified he had not paid Servpro for any of the work that it had done to his basement.

     Servpro's Motion for Summary Judgment and Brock's Memorandum in Opposition

        {¶ 19} On July 7, 2020, Servpro filed a motion for summary judgment on Brock's

breach of contract and fraudulent misrepresentation claims. Servpro's motion also sought

summary judgment on its counterclaim against Brock which, as noted above, alleged claims

of breach of contract, unjust enrichment, and breach of the parties' settlement agreement.

Brock filed a memorandum in opposition to Servpro's motion for summary judgment on

August 4, 2020. As part of that memorandum, Brock specifically admitted that he had not

suffered any "traditional monetary damages" as a result of Servpro's alleged breach of

contract. Brock also acknowledged that there were "no economic damages to speak of"

arising out of Servpro's purported breach of contract.

              Magistrate's Decision, Brock's Objection, and the Trial Court's Entry

        {¶ 20} On September 8, 2020, a trial court magistrate issued a decision



2. Brock later acknowledged within his deposition testimony that the wood is, in fact, still in his basement and
that the wood has not been moved from the area he claims it was hidden by Servpro.
                                                      -6-
                                                                       Butler CA2021-06-075

recommending the trial court grant Servpro's motion for summary judgment in its entirety.

The magistrate also recommended the trial court enter judgment in favor of Servpro against

Brock in the amount of $5,303.48, the price Servpro originally charged Brock to fix, clean,

and restore his flooded basement ($6,103.48) minus the $800 discount Servpro had offered

to Brock for the inconvenience it had caused by knocking over Brock's new sump pump. In

so holding, the magistrate initially stated regarding Brock's breach of contract and fraudulent

misrepresentation claims:

              Brock was upset because, while cleaning his basement,
              Servpro knocked down his sump pump, broke a water line going
              into the washing machine, caused a rut in his neighbor's yard,
              knocked his garage door off its hinge, knocked down a security
              alarm cable, and "hid" wood in a basement cubbyhole. But
              Brock was able to easily fix the sump pump; Servpro fixed the
              water line; the rut was in a neighbor's yard and caused no
              damage to Brock; Brock was able to easily fix the garage door
              with an electric screwdriver; the broken cable was not being
              used at the time and caused no damage; and Servpro offered
              to remove the wood, but Brock refused to let them. When asked
              [during his deposition], Brock admitted that he was not out-of-
              pocket any money at all. Instead, he wanted to see Servpro
              punished, because he felt that he had been "scammed" by their
              unprofessional behavior.

       {¶ 21} The magistrate then noted its finding that Servpro was entitled to summary

judgment on Brock's breach of contract claim given that Brock, by his own admission, "has

not suffered any compensable damages at all. Nothing that Servpro did or failed to do cost

him any money."

       {¶ 22} Next, as it relates to Servpro's counterclaim against Brock, the magistrate

stated:

              Brock admitted that he did not pay anything to Servpro for its
              services, although they did the requested work. As noted
              above, Brock believed that Servpro was unprofessional and
              caused all kinds of problems while at his house, so he thought
              he was justified in not paying them for their work. * * * [However,
              while] Servpro did cause a few problems that irritated Brock, * *
              * Servpro either fixed the problem itself (water line), offered to

                                              -7-
                                                                        Butler CA2021-06-075

               fix the problem (wood in cubbyhole), did not damage Brock at
               all (rut in neighbor's yard, broken cable), or Brock was able to
               easily rectify the problems himself (garage door, sump pump).

Therefore, given Brock's admission that he had not paid Servpro for any of the work it had

done to fix, clean, and restore his once flooded basement, the magistrate found Servpro

was entitled to be paid pursuant to its contract with Brock.

       {¶ 23} On September 17, 2020, Brock filed an objection to the magistrate's decision.

As part of that objection, Brock specifically stated:

               While we do not object to the dismissal of Plaintiff's [breach of
               contract and fraudulent misrepresentation] claims, we do object
               to the ruling concerning [Servpro's] counter-claim and feel it
               should be remanded for trial.

       {¶ 24} To support this claim, Brock argued that he believed summary judgment was

improper on Servpro's counterclaim because Servpro caused "a myriad of issues" to his

house and "fraudulently concealed debris in a corner to make it appear as it the work had

been completed." Brock also argued that Servpro's "[f]ailure to complete the actual work

and fraudulently concealing the debris to make it appear as if they had, should be ground

for trial and not summary judgment."

       {¶ 25} On May 11, 2021, the trial court issued an entry summarily overruling Brock's

objection to the magistrate's decision, thereby affirming and adopting the magistrate's

decision in full.

                                       Brock's Appeal

       {¶ 26} Brock now appeals the trial court's decision granting summary judgment to

Servpro, raising the following single assignment of error for review.

       {¶ 27} THE TRIAL COURT ERRED WHEN IT INCORRECTLY GRANTED

SUMMARY JUDGMENT TO SERVPRO ON BROCK'S BREACH OF CONTRACT CLAIM.

       {¶ 28} Brock argues the trial court erred by granting summary judgment to Servpro


                                              -8-
                                                                     Butler CA2021-06-075

on his breach of contract claim. We disagree.

                               De Novo Standard of Review

      {¶ 29} "This court reviews a trial court's summary judgment decision under a de novo

standard." Faith Lawley, LLC v. McKay, 12th Dist. Warren No. CA2020-08-052, 2021-Ohio-

2156, ¶ 26, citing Deutsche Bank Natl. Trust Co. v. Sexton, 12th Dist. Butler No. CA2009-

11-288, 2010-Ohio-4802, ¶ 7. "[D]e novo review means that this court uses the same

standard the trial court should have used." Nationwide Agribusiness Ins. Co. v. Heidler,

12th Dist. Clinton Nos. CA2018-06-003, CA2018-07-004, CA2018-09-012, and CA2018-

09-015, 2019-Ohio-4311, ¶ 71; Morris v. Dobbins Nursing Home, 12th Dist. Clermont No.

CA2010-12-102, 2011-Ohio-3014, ¶ 14 ("[d]e novo review means that this court uses the

same standard that the trial court should have used, and we examine the evidence to

determine whether as a matter of law no genuine issues exist for trial").

                         Civ.R. 56 Summary Judgment Standard

      {¶ 30} "Summary judgment is a procedural device used to terminate litigation when

there are no issues in a case requiring a formal trial." Franchas Holdings, LLC v. Dameron,

12th Dist. Clermont No. CA2015-09-073, 2016-Ohio-878, ¶ 16, citing Roberts v. RMB Ents.,

Inc., 197 Ohio App.3d 435, 2011-Ohio-6223, ¶ 6 (12th Dist.). "Civ.R. 56 sets forth the

summary judgment standard." State ex rel. Becker v. Faris, 12th Dist. Clermont No.

CA2020-10-058, 2021-Ohio-1127, ¶ 14. "Pursuant to that rule, a court may grant summary

judgment only when (1) there is no genuine issue of any material fact, (2) the moving party

is entitled to judgment as a matter of law, and (3) the evidence submitted can only lead

reasonable minds to a conclusion that is adverse to the nonmoving party." Spitzer v. Frish's

Restaurants, Inc., 12th Dist. Butler No. CA2020-12-128, 2021-Ohio-1913, ¶ 6, citing BAC

Home Loans Servicing, L.P. v. Kolenich, 194 Ohio App.3d 777, 2011-Ohio-3345, ¶ 17 (12th

Dist.). "In determining whether a genuine issue of material fact exists, the evidence must

                                            -9-
                                                                           Butler CA2021-06-075

be construed in favor of the nonmoving party." Assured Admin., LLC v. Young, 12th Dist.

Warren No. CA2019-04-039, 2019-Ohio-3953, ¶ 14, citing Vanderbilt v. Pier 27, L.L.C., 12th

Dist. Butler No. CA2013-02-029, 2013-Ohio-5205, ¶ 8.

                           Elements of a Breach of Contract Claim

       {¶ 31} "To establish a claim for breach of contract, a plaintiff must prove (1) the

existence of a contract, (2) plaintiff fulfilled his or her contractual obligations, (3) defendant

failed to fulfill his or her contractual obligations, and (4) due to this failure plaintiff incurred

damages." Capital Real Estate Partners, LLC v. Nelson, 12th Dist. Warren Nos. CA2018-

08-085 and CA2018-08-094, 2019-Ohio-2381, ¶ 13, citing Roberts v. McCoy, 12th Dist.

Butler No. CA2016-04-071, 2017-Ohio-1329, ¶ 27. Proof that the plaintiff incurred damages

is an "essential element of a breach of contract case." Shelters, Inc. v. Kadivar, M.D., 12th

Dist. Clermont No. 1073, 1983 Ohio App. LEXIS 13925, *8 (May 25, 1983). "Damages,

therefore, are legally essential to a claim for breach of contract." Phillips v. Columbia

Reserve Ltd, 9th Dist. Lorain No. 20CA011634, 2021-Ohio-1231, ¶ 20. This means that a

plaintiff's "[f]ailure to prove the essential element of damages is * * * fatal to a cause of

action for breach of contract." W. & S. Life Ins. Co. v. Bank of New York Mellon, 1st Dist.

Hamilton No. C-170476, 2019-Ohio-388, ¶ 44. This is because, "[w]ithout damages, there

can be no remedy for breach of contract." Byers DiPaola Castle LLC v. Portage Cty.

Commrs., 11th Dist. Portage No. 2014-P-0047, 2015-Ohio-3089, ¶ 23.

          The Trial Court Did Not Err by Granting Summary Judgment to Servpro

       {¶ 32} Brock argues the trial court erred by granting summary judgment to Servpro

on his breach of contract claim. Brock, however, did not raise this issue as part of his

objection to the magistrate's decision. Brock, in fact, specifically stated that he did not

object to the magistrate's decision granting summary judgment to Servpro on his breach of

contract claim. The same is true as it relates to Brock's claim alleging Servpro engaged in

                                               - 10 -
                                                                        Butler CA2021-06-075

fraudulent misrepresentation.     Again, as Brock explicitly stated in his objection to the

magistrate's decision:

              While we do not object to the dismissal of Plaintiff's [breach of
              contract and fraudulent misrepresentation] claims, we do object
              to the ruling concerning [Servpro's] counter-claim and feel it
              should be remanded for trial.

       {¶ 33} By failing to object to the magistrate's decision granting summary judgment to

Servpro on his breach of contract claim, Brock has waived all but plain error on appeal his

challenge to the trial court's decision affirming and adopting that portion of the magistrate's

decision. See, e.g., Doran v. Doran, 12th Dist. Warren No. CA2009-05-050, 2009-Ohio-

5521, ¶ 26 (although appellant filed objections to the magistrate's decision, appellant

nevertheless waived all but plain error on appeal his challenge to matters that appellant did

not raise as part of those objections). When applying plain error in a civil case, like the case

at bar, this court is required to be "extremely deferential" to the trial court. Capano &

Assocs., L.L.C. v. On Assignment, Inc., 12th Dist. Butler No. CA2015-08-153, 2016-Ohio-

998, ¶ 13.

       {¶ 34} "The Rules of Civil Procedure do not provide for plain-error review." Jones v.

Cleveland Clinic Found., 161 Ohio St.3d 337, 2020-Ohio-3780, ¶ 24. Because of this, "[t]he

Ohio Supreme Court has set a 'very high standard' for invoking the plain error doctrine in a

civil case." Bryan v. Chytil, 4th Dist. Ross Nos. 20CA3723, 20CA3725, and 20CA3732,

2021-Ohio-4082, ¶ 200, quoting Perez v. Falls Financial, Inc., 87 Ohio St.3d 371, 375

(2000). Specifically, as the Ohio Supreme Court has stated:

              In applying the doctrine of plain error in a civil case, reviewing
              courts must proceed with the utmost caution, limiting the
              doctrine strictly to those extremely rare cases where exceptional
              circumstances require its application to prevent a manifest
              miscarriage of justice, and where the error complained of, if left
              uncorrected, would have a material adverse effect on the
              character of, and public confidence in, judicial proceedings.


                                             - 11 -
                                                                        Butler CA2021-06-075

Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121 (1997), citing Schade v. Carnegie Body Co.,

70 Ohio St.2d 207, 209 (1982). Therefore, as more recently set forth by the Ohio Supreme

Court, "in order for a court to find plain error in a civil case, an appellant must establish (1)

a deviation from a legal rule, (2) that the error was obvious, and (3) that the error affected

the basic fairness, integrity, or public reputation of the judicial process and therefore

challenged the legitimacy of the underlying judicial process." State v. Morgan, 153 Ohio

St.3d 196, 2017-Ohio-7565, ¶ 40, citing Goldfuss at syllabus; see, e.g., Whitson v. Dixie

Imps., Inc., 12th Dist. Butler No. CA2019-09-157, 2020-Ohio-1549, ¶ 44 (rejecting

appellant's civil plain error claim upon finding the record was devoid of "an obvious legal

error affecting the fairness of the proceedings" when applying the civil plain error test set

forth by the Ohio Supreme Court in Morgan).

                                           Analysis

       {¶ 35} In this case, and just as the trial court found, Brock readily admitted as part of

his deposition testimony that he "has not suffered any compensable damages at all.

Nothing that Servpro did or failed to do cost him any money." Therefore, because proof

that the plaintiff incurred damages is an essential element of a breach of contract claim, and

because a plaintiff's failure to prove the essential element of damages is fatal to a cause of

action for breach of contract, the trial court did not commit error, plain or otherwise, by

granting summary judgment to Servpro on Brock's breach of contract claim. This holds true

no matter how annoyed and irritated Brock may have been with Servpro's alleged

unprofessionalism and the professionalism of the individuals who Servpro dispatched to fix,

clean, and restore his flooded basement.

                                         Conclusion

       {¶ 36} For the reasons outlined above, the trial court did not err by granting summary

judgment to Servpro on Brock's breach of contract claim. Therefore, because we find no

                                              - 12 -
                                                                     Butler CA2021-06-075

merit to any of the arguments raised by Brock in support of his assignment of error, Brock's

single assignment of error lacks merit and is overruled.

      {¶ 37} Judgment affirmed.


      M. POWELL, P.J., and HENDRICKSON, J., concur.




                                            - 13 -